material deemed inappropriate by his probation officer, but alleges that
                 the State failed to meet its burden because his probation officer never saw
                 the alleged sexually explicit material. Such a reading of the condition
                 would produce an absurd result.     See Wilson v. State, 121 Nev. 345, 357,
                 114 P.3d 285, 293 (2005) (this court construes statutory language to avoid
                 absurd results). At the probation revocation hearing, a witness testified
                 that Kirschke showed the witness his phone, on which was a website that
                 showed a female with male genitalia in her mouth. We conclude that the
                 district court did not abuse its discretion by finding that Kirschke's
                 conduct was not as good as required by the conditions of his probation.
                 See Lewis, 90 Nev. at 438, 529 P.2d at 797.
                             Second, Kirschke contends that he was not given sufficient
                 notice regarding a violation the district court determined he committed,
                 specifically that he was in or near a business that primarily has children
                 as customers or conducts events that primarily children attend. We
                 conclude that, while Kirschke did not receive advance notice, the district
                 court did not err by considering the testimony as it was relevant to a
                 condition of his probation. See Jaeger v. State, 113 Nev. 1275, 1285, 948
                 P.2d 1185, 1191 (1997) (Shearing, CA., concurring) (recognizing that the
                 dual nature of a revocation hearing, to determine whether there was a
                 violation and, if so, whether revocation is warranted, necessitates the
                 district court's consideration of other relevant factors, including a
                 probationer's failure to conform to the requirements of his probation).
                             Third, Kirschke claims that the evidence presented at the
                 revocation hearing did not establish some of the violations by verifiable




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                       facts, namely that children were the primary customers of the business he
                       frequented and that his game console could access the Internet.' Our
                       review of the record on appeal reveals that the district court heard
                       testimony from which it could reasonably infer that Kirschke's conduct
                       was not as good as required by the conditions of his probation.   See Lewis,
                       90 Nev. at 438, 529 P.2d at 797. Accordingly, we conclude that Kirschke
                       has not demonstrated that the district court abused its discretion by
                       revoking his probation and entering a second amended judgment of
                       conviction, and we
                                   ORDER the judgment of the district court AFFIRMED.




                       Pickering                                 Saitta


                       cc:   Hon. Elissa F. Cadish, District Judge
                             Bush & Levy, LLC
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk




                             lAs a condition of his probation, Kirschke was to "[n]ot possess any
                       electronic device capable of accessing the Internet and not access the
                       Internet through any such device or any other means" without approval
                       from his probation officer.



SUPREME COURT
         OF
      NEVADA
                                                            3
(0) 1941.4    4100:,